UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1773


RAS SELASSIE BRYSON,

                Plaintiff - Appellant,

          v.

OCWEN FEDERAL BANK, FSB,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cv-00294-MR-DLH)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ras Selassie Bryson, Appellant Pro Se.     Jason Kenneth Purser,
SHAPIRO & INGLE LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ras   Selassie     Bryson   seeks    to    appeal   the   district

court’s order accepting the magistrate judge’s recommendation,

and dismissing her civil action.               We dismiss the appeal for lack

of   jurisdiction       because    the   notice    of   appeal   was   not   timely

filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on June 4, 2010.          The notice of appeal was filed on July 7,

2010.    Because Bryson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented       in   the

materials      before    the    court    and   argument    would   not    aid     the

decisional process.

                                                                         DISMISSED




                                           2